Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 1 of 9        PageID #: 672




  WILLIAM P. BARR
  Attorney General
  ROBERT S. BREWER, JR.
  United States Attorney
  MICHAEL G. WHEAT, CBN 118598
  JOSEPH J.M. ORABONA, CBN 223317
  JANAKI S. GANDHI, CBN 272246
  COLIN M. MCDONALD, CBN 286561
  Special Attorneys to the Attorney General
  United States Attorney’s Office
  880 Front Street, Room 6293
  San Diego, CA 92101
  619-546-8437/7951/8817/9144
  michael.wheat@usdoj.gov
  Attorneys for the United States of America

                    UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                          CR NO. 17-00582 JMS-WRP
   UNITED STATES OF AMERICA,              CR NO. 18-00068 JMS-WRP
                                          CR NO. 19-00015 JMS-WRP
                         Plaintiff,
              v.                          DECLARATION OF SUSAN
                                          BALLARD
   KATHERINE P. KEALOHA,
   LOUIS M. KEALOHA,
   DEREK WAYNE HAHN,
   MINH HUNG NGUYEN,

                         Defendant.


        Comes now the UNITED STATES OF AMERICA, by and through its

  counsel, William P. Barr, United States Attorney General, Robert S. Brewer, Jr.,

  United States Attorney, Michael G. Wheat, Joseph J.M. Orabona, Janaki S. Gandhi,

  and Colin M. McDonald, Special Attorneys to the Attorney General, and hereby files

  the attached declaration of Susan Ballard, Chief of the Honolulu Police Department.
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 2 of 9       PageID #: 673




  Exhibit 1. As the United States will set forth in its sentencing memoranda, Chief

  Ballard’s declaration supports the United States’ recommended color-of-law

  enhancement under USSG § 2H1.1 for Defendants Katherine Kealoha and Louis

  Kealoha, recommended upward departure under USSG § 5K2.0 for Defendants

  Derek Wayne Hahn and Minh Hung Nguyen, and the United States’ analysis of the

  relevant sentencing factors under 18 U.S.C. § 3553(a).


  Dated: March 10, 2020                 Respectfully submitted,

                                        WILLIAM P. BARR
                                        United States Attorney General
                                        ROBERT S. BREWER, JR.
                                        United States Attorney

                                        /s/ Colin M. McDonald
                                        MICHAEL G. WHEAT
                                        JOSEPH J.M. ORABONA
                                        JANAKI S. GANDHI
                                        COLIN M. MCDONALD
                                        Special Attorneys to the Attorney General
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 3 of 9           PageID #: 674




                     UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                                CR NO. 17-00582 JMS-WRP
   UNITED STATES OF AMERICA,                    CR NO. 18-00068 JMS-WRP
                                                CR NO. 19-00015 JMS-WRP
                          Plaintiff,
               v.
                                                CERTIFICATE OF SERVICE
   KATHERINE P. KEALOHA, et al.,

                         Defendant.


  IT IS HEREBY CERTIFIED that:
        I, Colin M. McDonald, am a citizen of the United States and am at least

  eighteen years of age. My business address is 880 Front Street, Room 6293,

  San Diego, CA 92101-8893.

        I am not a party to the above-entitled action. I have caused service of the

  foregoing on all parties in this case by electronically filing the foregoing with the

  Clerk of the District Court using its ECF System, which electronically notifies them.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on March 10, 2020
                                                /s/ Colin M. McDonald
                                                COLIN M. MCDONALD
                                                Special Attorney to the Attorney General
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 4 of 9   PageID #: 675




                                 EXHIBIT 1

               DECLARATION OF SUSAN BALLARD
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 5 of 9            PageID #: 676




                        DECLARATION OF SUSAN BALLARI)

        l.     My name is     Susan Ballard, and   I   have been asked to provide this

  declaration for the sentencing of this matter.

        2.     I am currently the Chief of Police of the Honolulu Police Department

  (the "Department"), and have held that position since November 1, 2017.         I   first

  joined the Department in 1985 and have been employed by the Department since

  that time. Over the past thirty-five years, I have served in various capacities within

  the Department, including serving as commander of District 4 and District 5 patrol

  districts, the Finance Division, the Training Division, the Research                and


  Development Division, the Informational Resources Section, and the Central

  Receiving Division.

        3.     During the course of my experience with the Department,           I    have


  become familiar with all aspects of the Department's operations, including staffing

  needs and resource allocation, which plays a significant role in effectively protecting

  the communities of Oahu.

        4.     The Department's jurisdiction encompasses the entire island of Oahu,

  approximately 596 square miles. As of approximately April 2019, the Department

  had approximately 1,889 swom officers. The island of Oahu is divided into eight

  patrol districts. District 6 encompasses the Waikiki peninsula, approximately        1.5


  square miles bordered by the Ala Wai Canal, Diamond Head, and the Pacific Ocean;

  District 7, spanning approximately 40 square miles, encompasses East Honolulu,
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 6 of 9                   PageID #: 677




  including the Kahala neighborhood and the residence located at              l0l8   Kealaolu

  Avenue.

          5.     Because of the high concentration of tourist activity, large events, and

  other factors, District 6 in Waikiki presents significant law enforcement challenges

  for the Department. The crime density per square mile in District 6 exceeds all other

  districts. For example, in the year 2013, approximately 3,882 serious offenses were

  committed in District 6. By comparison, approxim ately 3,829 serious offenses were

  committed in District 7 (which is approximately 38.5 square miles larger than

  District 6). In order to effectively combat the challenges posed there, District 6 must

  be adequately staffed at all times.

          6.     The District    6   Crime Reduction Unit (CRU) concentrates on

  eliminating drugs, prostitution, and violent crimes within District 6. Because of the

  importance of the tourist industry to the local economy, there are two (2) CRU units

  assigned to District 6, one for days and one for nights.

          7.      For purposes of this affidavit,   I   have reviewed the trial testimony      of

  Sgt. Daniel Sellers, formerly of the Department's Criminal Intelligence Unit (CIU).

  I   understand that during his testimony, Sgt. Sellers stated that between 20 and 30

  Department officers conducted 24-hour surveillance on Gerard Puana beginning

  June 25, 2Ol3 and ending June 29,2013. That included "close           to   15 officers" from

  District 6 CRU; the remainder were officers assigned to CIU.
                                               つ




                                                                                      S― NRP
                                                                         ′7CRθ 5∂ 2Jし イ
  Declaraion of Suson Bollard
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 7 of 9                  PageID #: 678




             8.      It is my understanding that Gerard Puana resided in District 7, and that

  surveillance of Mr. Puana began after Katherine Kealoha alleged that Mr. Puana

  stole a mailbox in District 7.

             9   .   It is not uncommon for officers in one district to assist officers in
  another district. For instance, the Department may require additional personnel from

  an   adj   acent district to assist with a developing situation presenting a heightened

  public safety risk. The prolonged surveillance ofGerard Puana, as described by Sgt.

  Sellers, is not common. On the contrary, during my thirty-four years with the

  Department, I have never seen or heard ofanother non-violent theft offense, such as

  an alleged mailbox theft, divert as many Department resources as occurred in the

  surveillance        of Mr. Puana. The reason is that such prolonged            surveillance,

  significantly disrupts the operations of the Department. For example,

                     a.    The commitment of CRU officers from a single district at one

  time significantly hinders the unit's ability to carry out its routine duties as well as

  conduct criminal investigations affecting the district. This particular situation is

  aggravated by the fact that District 6 is vital to the economic health of the entire

  state, which is why two CRU units are allocated there.        If CRU officers   are diverted


  out of district, they are unable to work on cases directly affecting this vital district

  and are unable to provide the necessary support to district patrol units. While the

  district can function without its CRU officers on a temporary basis, prolonged



                                                  3
                                                                          ′アCRθ 582っ ろ
                                                                                     ヽイS― NRP
   Declaration of Susan Bqllqrd
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 8 of 9                           PageID #: 679




  assignments       will eventually take a significant toll      on the resources and morale of the

  district.

                    b.        Cases grow cold and crime goes unanswered without active

  investigation especially when they involve a transient population like tourists. Time

  is often of the essence when it comes to investigating cases involving tourists                        as


  witnesses/victims as they are only available to the officers for a short period.

  Seemingly routine and common processes such as interviewing witnesses/victims or

  conducting line ups becomes infinitely more difficult once the witness/victim leaves

  the island. Again, without CRU units available to help investigate and facilitate

  interviews and line ups, criminal investigations are covered by            a   much smaller group


  of officers who will eventually struggle to keep up with the caseload if the out of

  district assignment is prolonged.

                     c.Prolongedsurveillanceconductedoutofdistrictalsocauses

  organizational chaos if commanders are not kept informed and district personnel are

  not deconflicted. While diverting           a   CRU team to assist another district is not unheard

  of, it is usually done in a coordinated effort with both district commanders and

  necessary staff aware               of the operation. This is particularly critical when CRU

  officers (who are attired in plain clothes) from one district are conducting a covert

  operation in another district.

                      d.       This specific instance       of   prolonged surveillance was also

   particularly disruptive because                it   significantly damaged the reputation of


   Decl ar at ion of Susan Ballar d                                               ′7CRθ 5∂ 2 JL/S″ 4RP
Case 1:19-cr-00015-JMS-WRP Document 119 Filed 03/10/20 Page 9 of 9                             PageID #: 680




  department. Surveillance such as this would never have been undertaken for a

  solitary non-violent theft offense especially without any other evidence or

  intelligence elevating                   it in severity. For example,   there was no evidence of this

  incident being part of a neighborhood crime spree or organized crime ring or

  anlthing else to indicate that this one event was worthy of all the resources that were

  expended. The commitment                       of such resources for a seemingly minor offense         was


  impossible to justiff, not just within the [IPD, but to other law enforcement agencies

  and major city police departments.                      It   caused significant embarrassment     to     the


  department locally as well as nationally.

           10.      Additionally, while it is not possible to calculate the exact numbers, the

  surveillance       of Mr. Puana resulted in a significant loss of                    resources    to     the


  Department.

           I   declare under penalty of perjury pursuant to 28 U.S.C. $ 1746 that the

  foregoing is true and correct to the best ofmy belief.

           Executed on thisノ a day OfFcbruary,2"り


                                                                   SUSAN BALLARD




                                                               5
                                                                                     ′7CRθ ,∂ 2」 ヽ
                                                                                                 イS― NRP
   Decl arat ion of Susan   B   al I ard
